,
                                                                                   -.        598




                  ~OFFiCE    OF THE    ATTORNEY     GENERAL             OF TEXAS
     j
     I                                    AUSTIN
         SROV~RSCLLLRS
                                                                   r.          .
     I   *rrO”NKv OKNLRAL



                                                                                        .’




            Capitol   Statlou.
           -Austin,   Texa.Y




                       “A   state   employee




                                                   In   question         was
                                                   1 eccouut~, and a sup-
                                                    be subtitted     ‘to you,
                                                    nt haa attached to
                                                 as to ~W!IJthe -cons:dcrs
                                               ch’X am fob jec~tlng, should




                     Nelth&    the expcase account accompanyirq yo.iw re-
           quest nor the supportlnz    statement of the enployee.attached
          ‘thereto reveal that auy State business was attended to ic
           Dallas by the enplogee   thou     claim is made for mileege on
           a return trip frzim Las Jqeles      to Austin via Dallas.   Wrther-
           more, the claimant states in hls.letter      of explanation  that,

;;
                        .
                                                                 ..      “8Jcl

                    :                                                 I_ 1

goaomble   George II. Shsppsrd, page 2                                           :



'Thir axpellieaccount inClUd89 only 8ipe59e9'15curr8d out-
aide OS a direct line frm Los A5geles to Austln.n.

           iectioa 2, (12)a, Chapter 400, Act; of the 48th
?.+@slatllF8,one 0r the general provisions    reletlag to de-
partmental apwoprlatioas, provfdes that, "Bo traveling ex-
penses shall b6 claimed, allowed or paid unless iucurred
Uhi18 travelbg 05 State business.”      The sat38laac;uagewas
used in Section 12 of 5. D. 423, Acts 47th LegLslature,, and
bur OpitaioaBo; O-6923 had, this, to, 8~ about its, conatruc-
tion:     ‘. j,
      -.